Citation Nr: 1809058	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a right knee disorder, including as secondary to service-connected degenerative disc disease (DDD) of L3-L4 and L4-L5.

2. Entitlement to service connection for a left hip disorder, including as secondary to service-connected DDD of L3-L4 and L4-L5.

3. Entitlement to an initial evaluation in excess of 10 percent for service-connected radiculopathy of the right sciatic nerve.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981 and from November 1983 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision (which granted service connection for mild radiculopathy of the right sciatic nerve, and assigned a 10 percent rating effective October 17, 2007) and a May 2008 rating decision (which denied service connection for a right knee and left hip condition) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran had requested a personal hearing before the Board in his December 2008 substantive appeal.  A personal hearing was scheduled for July 15, 2009.  The Veteran cancelled his request for a personal hearing in a statement received by the VA earlier in July 2009.  Consequently, the Veteran's request for a personal hearing is withdrawn.  38 C.F.R. § 20.702(e).

This case was previously remanded by the Board in September 2012, July 2015, and April 2017 for further evidentiary development.


FINDINGS OF FACT

1. The Veteran's right knee disorder is not etiologically related to his military service.

2. The Veteran's right knee disorder is not caused by or permanently aggravated by his service-connected DDD of L3-L4 and L4-L5.
3. The Veteran's left hip disorder was not shown in service and is not etiologically related to his military service.

4. The Veteran's left hip disorder is not caused by or permanently aggravated by his service-connected DDD of L3-L4 and L4-L5.

5. From October 17, 2007, to March 31, 2013, the Veteran's radiculopathy of the right sciatic nerve did not result in more than mild radiculopathy.

6. Since April 1, 2013, the Veteran's radiculopathy of the right sciatic nerve did not result in more than moderate radiculopathy.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disorder, including on a secondary basis, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a left hip disorder, including on a secondary basis, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3. The criteria for an initial rating in excess of 10 percent for radiculopathy of the right sciatic nerve from October 17, 2007, to March 31, 2013, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.124(a) Diagnostic Code (DC) 8520 (2017).

4. The criteria for a disability rating of 20 percent, but no higher, for radiculopathy of the right sciatic nerve from April 1, 2013, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.124(a) Diagnostic Code (DC) 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2017).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of letters sent in October 2007 and February 2008, prior to the RO's initial unfavorable decisions.  The letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Veteran's service treatment records and post-service VA examination reports are now a part of the claims file.  The Board finds the VA examinations and accompanying addendum opinions as adequate because they include consideration of an accurate history and have opinions that are definitive and supported by rationales.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).




II. Service Connection Claims

A. Rules and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for his right knee condition, but only to the extent that it involves arthritis of the right knee. See 38 C.F.R. § 3.309(a).  
Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. §3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. §3.102.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

B. Claim for a Right Knee Disorder
	
 i) Factual Background

The Veteran contends that he suffers from a right knee disorder as the result of his time in service spent doing high risk activities such as parachuting.  In the alternative, the Veteran claims that his service-connected DDD of the L3-L4 and L4-L5 has caused his current knee disorder.

The Veteran's service treatment records show that in December 1979 he sought treatment for right knee pain that had been going on for 16 days.  Physical exercise was noted to increase the pain to the point of a severe limp.  An assessment of bruised shin ligament trauma was provided.  In February 1981, the Veteran was treated for trauma to the right knee.  Knee avulsion with little bleeding was noted.  An assessment of avulsion to the face and knee was provided.  At his separation examination in May 1981, the "Lower Extremities" were found to be "Normal."  At the Veteran's reenlistment examination in October 1983, "Lower Extremities" were again found to be "Normal."  Additionally, examinations in May 1985, June 1986, May 1989, October 1990, October 1992 and January 1997 all show "Normal" results for the "Lower Extremities."

The Veteran's post-service treatment records show that he was provided a general VA examination in September 1997.  The VA examiner noted that examination of the Veteran's extremities was within normal limits.   There was no deformity, instability, etc.

A private medical opinion from February 2008 opined that the Veteran's right knee condition of secondary osteoarthritis is the result or secondary to his service-connected DDD, L3, 4 and L4,5 on the right side and mild radiculopathy of the right sciatic nerve.  The private examiner noted that he based this opinion on the fact that he had examined the Veteran and his clinical symptoms are consistent with this problem.

The Veteran was provided with a VA examination in March 2008.  The Veteran reported that the onset of his knee pain occurred at the same time as the disc herniation in September 2006.  The Veteran noted increased pain and decreased mobility of the right knee beginning in December 2007.  The VA examiner noted that the Veteran has never had any treatment for his right knee.  The examiner diagnosed the Veteran with minimal degenerative changes of the right knee.  The examiner opined that the Veteran's right knee condition is not caused by or a result of his DDD or herniation.  She added that the radiology finding of minimal degenerative changes of the right knee is likely secondary to aging without influence of the low back condition.

In an addendum medical opinion provided by the VA in March 2013, the VA examiner opined that the Veteran's right knee pain is less likely as not related to the DDD/low back pain.  The VA examiner noted that at the original visit of March 2008, the examiner identified the causes of right knee pain as being DJD.  At that time the symptoms were joint specific and a cause identified.  The examiner added that pain in the lower extremities that would be a result of DDD lumbar spine would tend not to be joint specific and would be more radicular in symptomatology such as following the nerve route down the leg.  While the neurological consults noted bilateral leg pain, the symptoms were not in relation to specifically the right knee, but were general and radicular in nature.  The examiner added that had the symptoms been claimed as being due to gait changes due to pain, they would have most likely been unilateral.  It was noted that the Veteran had an "antalgic gait" but a normal "station" on the neurosurgical consult notes.

The Veteran was provided with a knee and lower leg conditions VA examination in August 2016.  The Veteran reported a dull ache in his right knee after being on his feet all day.  The VA examiner found a diagnosis of right knee joint osteoarthritis.  The examiner opined that the Veteran's right knee arthritis was less likely than not incurred in or caused by his service.  He noted that the Veteran's right knee condition began in 2006.  As this condition began approximately 10 years after leaving military service, it is less likely than not that this condition was incurred in service.  The examiner opined that it is at least likely as not that the current right knee condition is an age related degenerative joint condition.  The examiner added that it is less likely than not that the right knee condition is due to activities such as parachuting during service because the arthritic condition is found only on the right knee and not on the left knee.  As parachutists normally land with both feet at the same time, the serial traumas from this activity would have been present in both legs.

In an addendum opinion from July 2017, a VA examiner noted that the Veteran's service treatment records show that he was evaluated for knee pain in December 1979 and February 1981.  The examiner added that the Veteran was evaluated in October 1983, June 1986, May 1989, October 1990, October 1992, January 1997, and June 1997 with no complaints related to a right knee condition.  The examiner opined that it is less likely than not that the current right knee condition had its onset while he was in service and it is at least as likely as not that the current right knee condition is an age related condition.  The examiner added that although the Veteran had two injuries to his right knee while in service, the records show no ongoing complaints of a right knee condition for more than 15 years after those two injuries.  It is clear those injuries resolved.  He retired from service in 1997 and began having pain in his right knee almost 10 years later.  The examiner noted that the Veteran has L4 and L5 sensory radiculopathy with no motor component.  He added that the exam reports show that the Veteran does not have any loss of muscle strength in his right lower extremity.  The examiner noted that as there is no loss of muscle strength in the right leg, the function of the right leg is not impaired.  He noted that the Veteran has been examined by a neurosurgeon and the medical opinions expressed show that the osteoarthritis of the right knee is a specific condition that has not been caused by or aggravated by the service-connected lower extremity radiculopathy.  He concluded that the right knee osteoarthritis is an age related condition.

ii) Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with osteoarthritis of the right knee.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability, or whether there is evidence of a nexus between the service-connected disability and the present disability.

In order to establish service connection on a presumptive basis for a chronic disease, the Veteran's arthritis of the right knee must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of active duty service.  In this case, there is no medical evidence or competent lay evidence that the Veteran's arthritis manifested to a compensable degree within one year of his 1997 separation from active duty.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge). Hence, the evidence preponderates against establishing that the Veteran is entitled to service connection on a presumptive basis for his current osteoarthritis of the right knee.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged that he began feeling symptoms of right knee pain within one year of service.  The Veteran claimed that the date of onset of his right knee pain was in September 2006.  The Veteran has not offered any evidence of right knee pain for the period immediately following his service.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

The Veteran contends that his right knee disorder is directly related to his military service, or in the alternative, secondary to his service-connected DDD of L3-L4 and L4-L5.  However, the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of right knee pain.  However, the etiology of osteoarthritis of the right knee that has its onset many years after military service is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Based on the VA examinations discussed above, the Board finds that service connection is not warranted for a right knee disorder, to include on a secondary basis to service-connected DDD of L3-L4 and L4-L5.  Although the Veteran submitted a private positive nexus opinion from February 2008, the Board finds that this opinion has little probative weight.  This is because the private examiner's opinion was not supported by an adequate rationale.  On the other hand, the Board finds the August 2016 VA examination and July 2017 addendum opinion to be highly probative in this case.  The VA examiners thoroughly reviewed the Veteran's service records and lay testimony and provided negative nexus opinions on direct and secondary causation with adequate rationales.
In sum, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's right knee disorder and his military service, or his service-connected DDD of L3-L4 and L4-L5.  Accordingly, the Board finds that the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected DDD of L3-L4 and L4-L5 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Claim for a Left Hip Disorder

i) Factual Background

The Veteran contends that he suffers from a left hip disorder as the result of his time in service spent doing high risk activities such as parachuting.  In the alternative, the Veteran claims that his service-connected DDD of the L3-L4 and L4-L5 has caused his current left hip disorder.

The Veteran's service treatment records do not contain any symptoms of or treatment for a left hip condition.

The Veteran's post service treatment records include a VA examination in March 2008.  The Veteran reported that the onset of his left hip pain was January 2008, and that he has had daily pain since then.  No inflammation or swelling was noted.  The examiner diagnosed the Veteran with left hip bursitis.  The examiner opined that the left hip condition is not caused by or a result of DDD or herniation.  She added that signs and symptoms are consistent with left hip bursitis, which has no correlation with DDD.

In an addendum medical opinion provided by the VA in March 2013, the VA examiner opined that the Veteran's left hip pain is less likely as not related to the DDD/low back pain.  At the original visit of March 2008, the examiner identified the causes of left hip pain as being bursitis.  At that time the symptoms were joint specific and cause identified.  Pain in the lower extremities that would be a result of DDD lumbar spine would tend not to be joint specific and would be more radicular in symptomatology such as following the nerve route down the leg.  While the neurological consults noted bilateral leg pain, the symptoms were not in relation to specifically the left hip, but were general and radicular in nature.  Furthermore, had the symptoms been claimed as being due to gait changes due to pain, they would have most likely been unilateral.  It was noted that the Veteran had an "antalgic gait" but a normal "station" on the neurosurgical consult notes.

The Veteran was provided with a hip and thigh conditions VA examination in August 2016.  The Veteran reported that he has episodic pain in the back of his left leg that he associates with sciatica.  The examiner noted that there was insufficient clinical evidence to support a diagnosis for a left hip condition.  The VA examiner opined that the Veteran's left hip condition was less likely than not incurred in or caused by his service.  He added that the Veteran first reported symptoms of his condition in April 2008, more than 10 years after service.  

In a May 2017 addendum opinion, the VA examiner opined that the Veteran's left hip bursitis (diagnosed in the March 2008 VA examination) was less likely than not incurred in or caused by his service.  The examiner noted that at the March 2008 VA examination, the Veteran reported that his left hip symptoms began in January 2008.  The examiner added that there are no service treatment records showing a specific complaint or concern regarding the left hip.  A bone scan from March 1996 was normal.  There was no increased uptake in the left hip area, showing no specific left hip condition.  The examiner also opined that the Veteran's left hip bursitis is less likely than not proximately due to or the result of the Veteran's service-connected low back condition.  He noted that trochanteric bursitis is an inflammatory condition of the bursa that is located in the trochanteric fossa, superior to the greater trochanter of the femur, on the lateral aspect of the hip region.  This condition is unrelated to the service-connected lumbar spine condition or lower extremity radiculopathy.  Regarding aggravation, the examiner opined that the left trochanteric bursitis was diagnosed in March 2008 after the symptoms of this condition began in January 2008.  Prior to this time frame, the condition was not present.  The examiner added that at the time of the most recent VA examination in August 2016, the Veteran did not have any left hip symptoms that would be consistent with left trochanteric bursitis.  Therefore, at that time, the trochanteric bursitis had resolved.

ii) Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with left hip bursitis.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability, or whether there is evidence of a nexus between the service-connected disability and the present disability.

The Veteran's service treatment records are negative for any symptoms, complaints, or diagnoses of a left hip condition.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged that he began feeling symptoms of left hip pain during military service or within one year of service.  At the March 2008 VA examination, the Veteran reported the onset of his left hip pain in January 2008.  The Veteran has not offered any evidence of a left hip disorder for the period immediately following his service.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

The Veteran contends that his left hip disorder is directly related to his military service, or in the alternative, secondary to his service-connected DDD of L3-L4 and L4-L5.  However, the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of left hip pain.  However, the etiology of the left hip bursitis that has its onset many years after service is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Based on the VA examinations and addendum opinions discussed above, the Board finds that service connection is not warranted for a left hip disorder.  Although the Veteran has been diagnosed with left hip bursitis, there is no probative evidence that shows that the left hip bursitis occurred in service or is secondary to his service-connected DDD of L3-L4 and L4-L5.  The service treatment records are absent of any complaints for a left hip condition.  After thoroughly reviewing the Veteran's service records, the VA examiners provided negative nexus opinions, stating that the Veteran's left hip bursitis was not caused by his service or his service-connected DDD of L3-L4 and L4-L5, supported by adequate rationales.  The Board finds that the VA examiners' opinions are highly probative, especially given the lack of any medical evidence to the contrary.

In sum, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's left hip bursitis and his military service, or his service-connected DDD of L3-L4 and L4-L5.  Accordingly, the Board finds that the claim of entitlement to service connection for a left hip disorder, to include as secondary to a service-connected DDD of L3-L4 and L4-L5 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Increased Rating Claim

A. Rules and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107B.

Under 38 C.F.R. § 4.124(a), the schedules for rating diseases of the cranial and peripheral nerves include alternate DCs for paralysis, neuritis, and neuralgia of each nerve. See 38 C.F.R. § 4.124(a), DCs 8205 to 8730 (2017).  The DCs for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis. However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis. 

Incomplete paralysis, neuritis or neuralgia of the sciatic nerve warrants a 10 percent evaluation when mild; a 20 percent evaluation when moderate; a 40 percent evaluation when moderately severe; and a 60 percent evaluation when severe, with marked muscular atrophy. An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve with the foot dangling and drops, no active movement possible of muscles below the knee, knee flexion weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), DCs 8520, 8620, 8720.

When a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 
B. Factual Background

The Veteran's service-connected radiculopathy of the right sciatic nerve is currently evaluated as 10 percent disabling effective October 17, 2007.

The Veteran was provided with a VA spine examination in November 2007.  The VA examiner diagnosed the Veteran with disc disease at the L3 through L4 level and L4 through L5 DDD on the right side with mild nerve root impingement, consistent with a mild radiculopathy of the right sciatic nerve.
At a VA examination in July 2008, the examiner found that the Veteran has complaints of numbness on the right that is consistent with a mild radiculopathy of the right sciatic nerve.

At a VA examination in November 2008, the examiner noted that the Veteran has complaints of numbness on the right that is consistent with a mild radiculopathy of the right sciatic nerve.

The Veteran was provided with a peripheral nerves conditions VA examination in April 2013.  The VA examiner noted mild constant pain, mild intermittent pain, and moderate numbness in the right lower extremity.  The examiner noted that the Veteran has DDD in his lumbar spine with associated right lumbar radiculopathy that is characterized as sciatica.  The peripheral neuropathy includes a sensory component and a motor component.  The Veteran was noted to have sensory symptoms that include pain, burning, abnormal sensations, numbness, and tingling.  The Veteran reported that his right leg will fatigue sooner than his left leg.  The examiner noted that the Veteran's right lower extremity peripheral neuropathy is considered to be moderate.

The Veteran was most recently provided a peripheral nerves conditions VA examination in August 2016.  The VA examiner noted mild intermittent pain and mild paresthesias and/or dysesthesias in the right lower extremity.  The incomplete paralysis of the sciatic nerve was noted to be mild.

C. Analysis

After a review of the evidence, the Board finds that a rating in excess of 10 percent for radiculopathy of the right sciatic nerve is not warranted from October 17, 2007 to March 31, 2013.  The Veteran's radiculopathy of the right sciatic nerve was not found to be more severe than a mild incomplete paralysis during this time.  See VA examinations from November 2007, July 2008, and November 2008.

At the VA examination in April 2013, the examiner noted that the Veteran's right lower extremity peripheral neuropathy is considered moderate.  Accordingly, the Board finds that a rating of 20 percent, but no higher, is warranted from the time of the April 2013 VA examination, where a finding of moderate incomplete paralysis was shown for the right lower extremity.  A higher rating of 40 percent is not warranted because at no time during the appeal period has the Veteran's radiculopathy of the right sciatic nerve been found to be moderately severe.

As such, the Board finds that the Veteran is warranted a 10 percent rating from October 17, 2007, to March 31, 2013, and a 20 percent rating from April 1, 2013, for his radiculopathy of the right sciatic nerve.


ORDER

Entitlement to service connection for a right knee disorder, including as secondary to service-connected DDD of L3-L4 and L4-L5 is denied.

Entitlement to service connection for a left hip disorder, including as secondary to service-connected DDD of L3-L4 and L4-L5 is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected radiculopathy of the right sciatic nerve from October 17, 2007, to March 31, 2013, is denied.

Entitlement to an evaluation of 20 percent, but no higher, for service-connected radiculopathy of the right sciatic nerve from April 1, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


